Order entered December 12, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00480-CV

                         IN THE INTEREST OF B.Q.T., A CHILD

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-12-07404-S

                                           ORDER
       We GRANT appellee’s December 10, 2014 second motion for an extension of time to

file a brief. Appellee shall file a brief by January 9, 2015. We caution appellee that no further

extension of time will be granted absent extraordinary circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE